UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1341


RICKEY NELSON JONES,

                Plaintiff - Appellant,

          v.

ADMINISTRATIVE OFFICE OF THE COURTS, Maryland Judiciary,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:15-cv-03336-CCB)


Submitted:   October 28, 2016              Decided:   November 8, 2016


Before NIEMEYER   and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rickey Nelson Jones, LAW OFFICES OF REVEREND RICKEY NELSON
JONES, Baltimore, Maryland, for Appellant.       Brian E. Frosh,
Attorney General of Maryland, Michele J. McDonald, Assistant
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rickey    Nelson    Jones       appeals    the     district     court’s    orders

dismissing his civil action alleging employment discrimination

in   violation     of    Title    VII,    42     U.S.C.    §   2000e    et    seq.,    and

denying his motion to reconsider under Fed. R. Civ. P. 60(b)(6).

We review de novo a district court’s dismissal for failure to

state a claim under Fed. R. Civ. P. 12(b)(6).                        Philips v. Pitt

Cnty. Mem’l Hosp., 572 F.3d 176, 179-80 (4th Cir. 2009).                                We

review    the    denial     of     a     Rule    60(b)     motion      for     abuse   of

discretion.       MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269,

277 (4th Cir. 2008); Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94

(4th   Cir.     1997).      We    have    reviewed      the    record    and    find    no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             Jones v. Admin. Office, No. 1:15-cv-

03336-CCB (D. Md. Mar. 17, 2016; Mar. 23, 2016).                             We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the     materials       before    this     court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2